    Case 0:19-cr-60331-RLR Document 1 Entered on FLSD Docket 10/22/2019 Page 1 of 5

AO 91(Rev.I1/11) CriminalComplaint

                                 U NITED STATES D ISTRICT C OURT
                                                        forthe
                                             Southern DistrictofFlorida

                United StatesofAm erica                    )
                            V.

                    Cal
                      vin Permenter,                       ) caseNo.(V-b -.w-o/yv-
                                                           )
                                                           )
                                                           )

                                          CR IM IN A L C O M PLA IN T
          1,thecom plainantin thiscase,statethatthefollowing istrue to the bestofmy knowledge and belief.
On oraboutthedatets)of                 October18,2019           inthecountyof                   Broward        inthe
     Southern        Districtof         Florida         ,thedefendantts)violated:
            CodeSection                                            OffenseDescription
 21U.S.C.jj841(a)(1)and841(b)             PossessionwiththeIntenttoDistribute500gramsormoreofcocaine
 (1)(B)




          Thiscriminalcomplaintisbased on these facts'
                                                     .
 See attached affidavit.




          W continuedontheattachedsheet.

                                                                                    C             'slgnature
                                                                           Danny Polo,DEA Task Force Officer
                                                                                    Printed nt-
                                                                                              l
                                                                                              /'
                                                                                               rleand title

  Swornto before meand signed in my presence.

  Date:          10/22/2019
                                                                                           fff c'
                                                                                                s:?
                                                                                                  '
                                                                                                  gn47/l/?-
                                                                                                          Er
                                                                          Barry S.Seltzer,U.S.M agistrate Judge
  City and state'
                .                                                                       Printednameand title
Case 0:19-cr-60331-RLR Document 1 Entered on FLSD Docket 10/22/2019 Page 2 of 5



                                        A FFID A VIT

           1,Danny Polo,being duly sworn,depose and stateasfollows:
                  1 am a Task Force Officer w ith the Drug Enforcem ent A dm inistration

    ((;DEA'')assignedtotheM iamiField Division. 1have been aTask Force Officerwith
    the DEA for approxim ately 1 year,having been assigned to the M iam iField Division

    sinceNovem ber2018. Since M arch 2015,lhave been a Deputy Sheriffforthe Broward

    SheriffsOffice(t1BSO'').Priortothat,1wasemployed asapoliceofficerwith thecities
    of Hollywood and Deertield Beach.           have received specialized training in the

    investigation of illegal drug sm uggling and distribution'
                                                             ,have participated in num erous

    illegaldrug investigations'
                              ,and havedebriefed defendants,informants,and witnesseswho

    had personalknowledge ofmajordrug trafficking organizations.1am certified as an
    Advanced Gang Specialist with the Florida Gang Investigators A ssociation and has

    advanced training in narcotics identification and investigations,firearm s investigationss

    organized crim esinvestigations,and m oney laundering investigations.

                  The information contained in this Affdavitis subm itted for the limited

    purpose ofsupplying probablecauseto believethaton oraboutOctober 18,2019,Calvin

    PERM ENTER possessed with intent to distribute 500 gram s or m ore of cocaine, in

    violationofTitle21,UnitedStatesCode,Section 841(a)(1)and(b)(1)(B).Becauseofits
    lim ited purpose, this Affidavit does not contain a1l the infonnation known to law

    enforcem entregarding thisinvestigation. ThisAffidavitisbased on personalknowledge

    as w ellas inform ation provided to m e by otherlaw enforcem entofficers.

                   O n Septem ber 18,2019,BSO Detective lnneo learned of an anonym ous

    tip received through the Crim e Stoppers program . The tip stated thata residence located



                                                1
Case 0:19-cr-60331-RLR Document 1 Entered on FLSD Docket 10/22/2019 Page 3 of 5



    at 277 sw 2nd court, Deerfield Beach,Florida (the tk
                                                       Residence'') was being used to
    m anufactureheroin and crack fordistribution.DetectiveInneo conducted sulweillanceon

    the residence and continned that Calvin PERM EN TER, am ong Others, frequents the

    residence.

           4.     On October 8, 2019, at approxim ately 5:00 a.m ., B SO detectives

    recovered trash from the Residence. W ithin the trash,detectives found a plastic shopping

    bag that contained a sm all,clear Ziploc bag which contained m ultiple sm aller clear

    Ziploc bagsthatare consistentw ith packaging narcotics for streetlevelsales.

                  O n October        2019, at approxim ately 5:00 a.m ., B SO detectives

    conducted atrash pullattheResidence. Am ong otherthings,detectivesfound a vacuum

    sealed bag thatwas covered in m ultiple layers of saran wrap,clear,and black packing

    tape with the num bers 1:45655spray-painted on the front. The bag had residue ofwhite

    powder on the inside. The powder field tested positive for cocaine and the odor of

    cocaine emanated from thebag.

           6.     On October 18, 2019, 1aw enforcem ent conducted surveillance on the

    Residence. Atapproximately 2:40 p.m .,PERM ENTER lefttheresidencein ared Toyota

    Corolla. A t approxim ately 3:36 p.m ., PER M EN TER arrived at 240 Lock Road,

    Deerfield Beach,Florida. Law enforcementobserved PERM ENTER exitthe red Toyota

    and enter240 Lock Road,em pty handed. A tapproxim ately 3:39 p.m .,1aw enforcem ent

    observed PERM EN TER exit 240 Lock Road carrying a m edium -sized, grey N eim an

    M arcus paperbag w ith a white and red plastic 'sthank you''shopping bag sticking outof

    the top. A rectangular item consistentwith the size and shape of a kilogram ofnarcotics

    w as visible sticking out of the bag. PERM EN TER locked the door to 240 Lock Road,
Case 0:19-cr-60331-RLR Document 1 Entered on FLSD Docket 10/22/2019 Page 4 of 5



    and re-entered the red Toyota.
                         enforcem ent m aintained surveillance on the vehicle. D uring

    surveillance,1aw enforcem entobserved PER M EN TER m ake an im proper leftturn across

    severallanes of traftic and later throw a cigarette outof the w indow . Shortly thereafter,

    1aw enforcem ent conducted a traftic stop of the vehicle. PERM ENTER presented a

    Florida driver's license and insuralwe card,butdid nothave the vehicle's registration.

    W hile a traffic citation was being prepared, 1aw enforcem ent brought a narcotics

    detecting canine to conductan open airexteriorsniffofthe vehicle.

                  The canine alerted to the presence of narcotics within the vehicle. A

    search ofthevehiclewasconducted,and underthefrontpassengerseat,1aw enforcement

    found the sam e m edium -sized,grey N eim an M arcuspaperbag PER M EN TER took outof

    240 Lock Road. lnside that bag, law enforcement found a rectangular brick-shaped

    package with the number $145655spray-painted on it. Approximately $10,000 in U .S.
    currency wrapped into $1,000 bundleswasfound inthecenterconsole.
           9.      The rectangular package w as found to w eigh approxim ately 1 kilogram ,

    and itscontentsfield-tested positive forthepresenceofcocaine.
Case 0:19-cr-60331-RLR Document 1 Entered on FLSD Docket 10/22/2019 Page 5 of 5



           10.    Based upon the foregoing infonnation,your Affiantrespectfully subm its

   that probable cause exists to believe that the defendant, Calvin PERM ENTER did

    knowingly and willfully possess with the intent to distribute 500 gram s or m ore of a

    m ixture and substance containing a detectable am ountofcocaine,in violation ofTitle 21,

    United StatesCode,Section841(a)(l)and(b)(1)(B).


    FURTH ER Y OU R A FFIA N T SA YETH N O T.




                                                  Y PO L          O RCE OFFICER
                                            D RU G EN FOR CEM EN T A D M IN STR ATION


    Swom to and subscribed
    before methis22nd day ofOctober,2019.



    BA RRY . E TZER
    UN ITED ST  S M AGI RATE JUDGE
